 244DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDPilgrim Industries,Inc.andUnited Food and Com-mercialWorkers,Local 540,AFL-CIO, CLC.Case 16-CA-1224130 September 1987DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 24 March 1986 Administrative Law JudgeRichard J. Linton issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed a brief in support ofthe judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings,2and conclusions and to adopt the recommendedOrder.3We find that the Respondent did not proveeither actual loss of majority status by the Union ora reasonably based doubt of the Union's majoritystatus sufficient to justify its refusal to bargain. Inconcluding that the Respondent did not have a rea-sonably based doubt of majority, we have consid-ered the evidence that the Respondent possessedon the date it refused to bargain relating to thenumber of employees on checkoff, the percentageof Spanish-speaking vis-a-visEnglish-speaking em-ployees of checkoff; the comments made by em-ployees to management representatives concerningtheir feelings about the Union; the Union's attemptto solicit cards;and the length of the bargaininghistory with the predecessor, and find that the Re-spondent did not have a reasonably based doubt ofmajority. In so concluding, we do not rely on thejudge's finding that if the Respondent had estab-lished such a doubt of the Union's majority status,the burden would then pass to the General Counselto prove majority in fact. The Board has not sub-1At the hearing the Union moved to strike Personnel Manager Meeks'testimony regarding certain comments made by employees Benavides andPleasant about the Union The judge overruled the motions and stated inreference to Pleasant's comment that he would"receive it for whateverweight it has " In sec III,A,1of his decision,the judge reversed his rul-ings and granted the Union's motions to strike the testimonyWe agreewith thejudge's initial rulings,and we have considered these employeestatements as part ofthe recordevidencezThejudge's statement in sec III,A,3of his decision that the Re-spondent uses "some" production process formerly used by Pluss-Texshould read the "same" production processaThe General Counsel requests that the recommended Order be modi-fied to include a visitatorial provision authorizing the Board,for compli-ance purposes,to obtain discovery from the Respondent pursuant to Fed-eral Rules of Civil Procedure under the supervision of the United Statescourts of appeals enforcing this Order Under the circumstances of thiscase, we find it unnecessary to include such a provisionscribed to this analysis.SeeBartendersAssn. of Po-catello,213NLRB 651 (1974), and particularlyfootnote 21 of that decision. Although it is not crit-ical to our finding, we also find that the Union, infact, had a majority. The Respondent contends thatthe judge failed to note that the June 1985 dues-checkoff list shows employee Benavides had beenterminated, thus reducing the number of employeeson checkoff to 100 and precluding a finding of ma-jority status.Although the June checkoff list indi-cates that Benavides was terminated and did nothave any dues remitted to the Union that month, a"comparison chart" put into evidence by the Re-spondent shows that at the end of June 1985, 101unit employees were on dues checkoff.Furthermore, we note that it makes no differencewhether that report of 101 checkoffs improperlyincludes employee Benavides,because a reductionof that figure by 1 would not change the result asto proof of the Union's majority status. This is sobecause we agree with the judge that the 2 qualitycontrol employees should be excluded from theunit, producing a total of 304 unit employees. Tothe 100 or 101 employees on checkoff, the judgeproperly added 53 who signed valid authorizationcards solicited by union organizer Aguirre in May1985.Aguirre's uncontroverted testimony estab-lished that, although most of the cards are in Eng-lish and the employees spoke only Spanish, he ex-plained the cards to all of the signers in their ownlanguage.SeeRuby Concrete Co.,213 NLRB 724,727 (1974), enfd. 519 F.2d 1395 (6th Cir. 1975);NLRB v. American Art Industries,415 F.2d 1223,1228-1229 (5th Cir. 1969), cert. denied 397 U.S.990 (1970). Therefore, the Union possessed the sup-port of at least 153 unit employees out of 304-amajority of the unit.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Pilgrim In-dustries,Inc.,Lufkin,Texas, its officers,agents,successors,and assigns,shall take the action setforth in the Order.Wayne A. Rustin,Esq.andGlynCook,Esq.,for the Gen-eral Counsel.Allen P. Schoolfreld Jr., Esq. (Schoolfieldand Smith),ofDallas, Texas, for the Respondent.JamesL.Hicks Jr.,Esq.(Hicks,Gillespie,James &Lesser),of Dallas,Texas,for the Charging Party.286 NLRB No. 21 PILGRIM INDUSTRIES245DECISIONSTATEMENT OF THE CASERICHARD J. LINTON, Administrative Law Judge. Thiscase involves a successor employer, who refused on 26June 1985, to recognize and bargain with an incumbentunion, Local 540 I find that Pilgrim Industries, Inc. wasa successor employer under the law, that it was obligatedto recognize and bargain with Local 540, and that Local540 in fact represented a majority of the employees on26 June 1985 when, on the asserted ground of a good-faith doubt as to majority status, the successor employerrefused to recognize and bargain with Local 540.This case was tried beforeme inLufkin, Texas, on 22October 1985 pursuant to the 22 November 1985 com-plaint issued, an thereafter amended, by the GeneralCounsel of the National Labor Relations Board throughtheActing Regional Director for Region 16 of theBoard. The complaint is based on a charge filed 22 July1985 by United Food and Commercial Workers Union,Local 540,AFL-CIO, CLC (Union or Local 540)against Pilgrim Industries,Inc. (Respondent).'By its answer Respondent admits certain factual mat-ters but denies violatingthe Act.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel2 and the Re-spondent, I make the followingFINDINGS OF FACT1.JURISDICTIONA Texas corporation, Respondentoperates a plant inLufkin,Texas,where it processes, packages,and sellschicken broilers. During the past 12 monthsRespondentsold and shipped, from points within Texas, goods andproducts valued inexcessof $50,000 directly to pointsoutside theStateof Texas. I find thatRespondent is anemployer within the meaning of Section 2(2), (6), and (7)of the Act.ment, inventory) and not the stock liabilities, organiza-tion,orcorporationofPluss-Tex (1:86, 101-105).3Actual closing of the sale did not occur until 14 June(1:85).Pilgrim testified thatRespondent grows, processes,and markets chickens and eggs. Respondent employsabout 3500 employees in 28 different kinds of plants (5 ofthese are processing plants,including the Lufkin facility),located in 12 cities and 3 States,all in one integrated andcentralized business system controlled by Pilgrim fromRespondent's headquarters in Pittsburg,Texas (1:85,97).4During the last 30 years or so that Pluss-Tex operatedthe Lufkin facility, Local 540 representedcertain em-ployees under successive collective-bargaining agree-ments (CBA) with Pluss-Tex (1:38, 88, 98). By its termsthe latest CBA covered the period 31 May 1982 to(Monday) 3 June 1985 (G.C. Exh. 4). In article I of thatCBA Pluss-Tex recognized the Union as the "Certified"5collective-bargaining representative in the following unit:All production employees at the Employer's Lufkin,Texas plant;excluding all maintenance employees,truck drivers, office clerical employees, guards,watchmen,assistantmanagers,foremen,foreladiesand all other supervisors as defined in the Act.Representatives of Pluss-Tex and the Union met on 16and 22 May for the purpose of negotiating a renewalCBA (1:39-41). Apparentlyno renewal agreement wasreached on 22 May, and the record does not disclosewhether Pluss-Tex Local 540 had scheduled a thirdmeeting.In any event, over the weekend of 25-26 Mayemployees informed Union Represenatative Allen R.Lewis of a rumor that the plant was being sold (1:42-43).On Monday, 27 May, Lewis telephoned Plant ManagerElrayWoods concerning the rumor, and Woods toldhim that the plant was being sold to Respondent (1:43).By letter dated 28 May, Pluss-Tex wrote Local 540'soffice inDallas asfollows (G.C. Exh. 8):II.LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that Local 540 is alabororganizationwithin themeaningof Section 2(5) ofthe Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Facts1.Refusal to recognize and bargainFor many years before 3 June 1985, Pluss-Tex PoultryCompany (Pluss-Tex) operated a poultry plant in Lufkin,Texas. On 3 June Respondent began operating the plantpursuant to an agreement under which Respondent madean asset purchase of the facility. According to Respond-ent's chief executive officer (CEO), Lonnie A. "Bo" Pil-grim,Respondent purchased only assets (plant, equip-'All dates are for 1985 unless otherwise indicated2By letter dated 25 November 1985, Local 540's counseladopted theGeneral Counsel's briefDear Mr. Lewis:This is to give Local 540 notice that Pluss-TexPoultry has entered into an agreement with PilgrimIndustries of Texas for the sale of Pluss-Tex PoultryLufkin, Texas processing facilities.This sale is to be consumated on close of businessJune 1, 1985.Sincerely,/s/ James H. PlussJames H. Pluss3Citationsto the one-volume transcriptof testimony are by volumeand page4As a map reflects,Pittsburg, in Camp County (G C Exh 10), is lo-cated about 150 or so milesnorth of Lufkin, whichitself is in east Texas5 In his brief(at 3), counsel for the General Counsel asserts, "TheUnion wascertified by theBoard as thecollectivebargaining representa-tive of Pluss-Tex employessin the approved bargaining unit on June 9,1955, pursuant to an electionconductedon June 2, 1955 " This informa-tion is outsidethe record,and counsel did not submit a posthearing stipu-lation of the parties,nor attachto his briefcopies of the appropriate doc-uments requestingthatI take official notice of these asserted facts 246DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDThe following day, Wednesday,29 May, Union Repre-sentative Lewis telephoned Respondent'sCEO,LonniePilgrim,concerning the sale(1:43, 89,98). Lewis and Pil-grim dispute the contents of the conversation.Lewis tes-tified thathe asked Pilgrim to continuethe CBA on aday-to-day basis.Pilgrim declined,because he did notknow what he would be agreeing to, but that the em-ployees shouldnot worrybecause he planned to make nochanges at this time and that they would process chick-ens as in the past.Lewis said he would send Pilgrim acopy of the contract.Pilgrim stated that he would ap-point a committee of two persons to contact Lewis bythe end of the weekto set up a meeting to negotiate acontract(1:43-44).Pilgrim testified that Lewis telephoned the afternoonof 29 May and said he wanted to meet and negotiate acontract. Responding,Pilgrim said he was not interestedin that because he had disavowed the contract,and thatRespondent was not purchasing Pluss-Tex but only theassets.Pilgrim added that when the sale was complete hewould have two persons,his complex manager and plantmanager, talk to Lewis concerning whatever he was pro-posing(1:89, 98-99).Dated the same day, 29 May, a letter from Pilgrim toLewis reads (G.C. Exh. 7):eDear Sir:This is to notify youthat Pilgrim Industries, Inc.disavows yourcontractof thisdate with Pluss-TexPoultry of Lufkin, Texas.We haveno knowledge of the contract terms orwhat you propose.We willschedule a meeting as soon as we have aconvenient timefor you andour representatives.Sincerely,/s/ Lonnie A. PilgrimLonnie A. "Bo" PilgrimChiefExecutiveOfficerExcept for Lewis'final testimony about meeting to ne-gotiate acontractand the question of the timing of theletter,'there is no significant inconsistencybetween thetwo versions.I find that essentiallyeverythingwas saidas Lewis and Pilgrim described,with the exception ofnegotiating a contract.Pilgrim,Ifind,saidthey wouldmeet to discusswhatever Lewis (the Union)was propos-ing. In Pilgrim'smind there apparently was a difference,with Lewis'version possibly indicating recognition oftheUnion,whereas in Pilgrim'sversionhe would bemeeting only as a matterof courtesy,with all his optionsleft open (including recognizingthe Unionand negotiat-ing a CBA if he so chose).In this same timeframe Pluss-Tex distributed the fol-lowing memo,enclosing a 1.5 pagehistory ofRespond-ent (G.C. Exh. 10):8Pilgrim testified that he dictated the letter that morning (1.99-100). Ifind that he dictated it that afternoon following his conversation withLewis9As I have found, Pilgrim dictated the 29 May letter after his conver-sation of that date with LewisaThe parties stipulated that the memo was enclosed in the pay enve-lope given to employeesin lateMay (1.60)TO ALL EMPLOYEESPluss-Tex Poultry, P. T. Poultry Growersand J.M.& S. Company have been acquired by Pilgrim In-dustries of Texas.The acquisition should be com-pleted in the month of June.There will beno changes in the management teamwhen Pilgrim Industries takes possession of thebusiness.A short historyof Pilgrim Industries is included inyourpay envelope.Sincerely,/s/ James H. PlussJames H. PlussHearing nothing further from Pilgrim or Respondent'scommittee,Lewis telephoned Pilgrim on Monday, 3June.Pilgrim,Lewis testified,exclaimed that he hadbeen bogged down in paperwork and therefore had beenunable to call Lewis. Pilgrim said he could meet on 12June unless he called to say he would need more time(1:45, 47-48). On 11 June Pilgrim said he would have topostpone their meeting until after the sale was complete.Theyagreed to meet 26 June (1:48).With Respondent'srepresentatives arriving late, thepartiesmet the afternoon of Wednesday, 26 June.Present for Local 540 were Union Representatives AllenR. Lewis and Shaun Aguirre and employees Della Rus-sell,Mary Newton,and Gloria Gomez.Representing Re-spondent were Plant Manager Elray Woods and Attor-neyAllen P. Schoolfield (1:48-49).At the meetingSchoolfield stated that Respondent would not recognizeor bargain with the Union because it had no obligationto do so.Thiswas so,Schoolfieldexplained,because Re-spondent had purchased only the assets,not the stock,and therefore was not a successor. Schoolfield addedthat there would be no changes at that time. Schoolfieldalso rejected Lewis' contention that the'Union had theright to file and processgrievances.9Eventually,on 9 July, Respondent sent a one-sentenceletter from attorney Schoolfield to the Union's attorney,JamesL.Hicks Jr., with a copy to Lewis,reading (R.Exh. 1; 1:61):Dear Mr. Hicks:Pursuantto the request of Local Union No. 540,United Food and Commercial Workers, AFL-CIO,to bargainwith Pilgrim Industries at its plant inLufkin, Texas,pleasebe advised that the companywill bargainwhen theunionhas established majori-ty status in an appropriatebargaining unit.Sincerely,/s/ Allen P. Schoolfield, Jr.Allen P. Schoolfield, Jr.Attorney for Pilgrim Industries9 Concerning the contents of this meeting, Union Representative Lewistestifiedwithout contradiction (1:49-50). In par 11 of its answer Re-spondentstatesthat on and before 26 June it refused to bargain with theUnion "unless anduntil a majority was established in an appropriateunit." PILGRIM INDUSTRIES247Pilgrim testified that before he purchased the assetsfrom Pluss-Tex, Jim Pluss told him of the about-to-expireCBA, that Pluss said the Union was weak, and that al-though he (Pluss) had never challenged the Union he(Pluss) did not think it represented a majority of the em-ployees.According to Pilgrim, he responded by tellingPluss that it was immaterial because he was buying onlyassets(1:86-88, 101).Pilgrim also testified that before he refused to bargainhe was aware that of about 300 employees at the plant,only about 100 were on dues checkoff (1:90).Two other reasons Pilgrim testimonially gave for be-lieving that Local 540 did not represent a majority of theemployees were (1) union representatives appeared to beunsuccessful in attempt to solicit union authorizationcards (1:90), and (2) some employees told him the weekof 10 June that they were not getting any benefits for thedues they were paying to the Union (1:90-95).On the first of these two reasons Pilgrim's testimony isvery skimpy, and then only that union agents were "per-sistently" talking to employees "trying" to sign them(1:90).10 Regarding the second point, Pilgrim could iden-tifyonly one employee (Eugene Stephens),11 and thatwas by his nickname (1:90-94). According to Pilgrim,Stephens told him that the Union was of no value to theemployees because they simply collect dues and do noth-ing for the employees (1:90-91). Regarding the others,Pilgrim simply overheard some unidentified, and unnum-bered, employees in the break room expressing the com-plaint that they did not feel they received any benefit forthe union dues they were paying (1:95).Regarding the point of employee dissatisfaction, Per-sonnel Manager Michael Meek testified that around Jan-uary-March employee Tommy Benavides complained tohim about the amount of union dues and said he wantedout of the Union (1:196), and employee Cathy Pleasantexpressed doubt to him regarding whether she made thecorrect decision on joining the Union (1:198).12 At thehearing, I overruled the Union's objections that this evi-dence was irrelevant. I now reverse that and grant theUnion's motions to strike the evidence on the groundthat these expressions of irritation do not constitute state-mentsof no desire to be represented by the Union.PlantManager Woods testified that ever since he washired as a supervisor in July 1978 he has observed unionagents, including Lewis, Aguirre, and another with cardsin their hands and talking to employees yet the employ-eeswalked away. Based on this, and his opinion thatLocal 540 represents only a few employees who havecomplaints, and the fact that fewer than a majority aresigned up for dues checkoff, Woods believes the Uniondoes not represent a majority of the employees (1:114-117).This testimony by Woods is of very little legal sig-nificance.10To be considered above is other evidence on this point from otherwitnesses of Respondent.11 Plant Manager Elray Woods identified the name of Stephens for therecord (1:129).12 Personnel/payroll clerk Nora Layton similarly testifiedconcerningBenavides and Pleasant(1:255).Laytonplaces her conversation withPleasant in May, and testified that Pleasant later told her she had gottenher card back from the Union. Layton reported this to Meek (1:257-258).Marvin K. Stanley was hired by Pluss-Tex as labelingsupervisor about 9 months before Respondent took over(1:233).During May Stanley observed Union OrganizerAguirre in the cafeteria on numerous days apparently (hedid not overhear the conversations) soliciting signatures,but he never saw Aguirre sign anyone. He admits thatAguirre could have signed employees without his know-ing about it. Stanley's testimony has only marginal rel-evance to the issues.Supervisor Fredrico Alvarez described overhearing adozen or so employees about mid-June complaining thatthe Union's business agents wanted money so they couldpay off the notes on their cars and houses, and that hedid not report this to anyone until he reported the matterto Attorney Schoolfield a week or two before the hear-ing (1:223-224, 230-231). I now grant the Union's motionto strike on the basis of irrelevance (1:231). Not onlywere the comments of no legal significance, Respondentdid not consider them in forming its refusal to recognizeand bargain position, which it expressed on 26 June.Personnel clerk Laura J. Hernandez testified thatbefore Respondent took over in June, and while unionbusiness agentswere soliciting signatures, employeeMonica Martinez exclaimed that she signed only becausethe union agents kept pestering her, and Lourdes Villan-ueva wanted to know if she could register a complaintagainst the Union for bothering her and Angelina Alva-rez with persistent efforts to get them to sign. Two otheremployees would come and hide in the personnel depart-ment to avoid the soliciting. Hernandez also testified thatshe reported to Meek her overhearing employees at dif-ferent times in the lunchroom say they did not want orneed the Union.Personnel/payroll clerk Nora Layton testified that justabout every week employee Floyd Nobles asked her totype a letter in which he gave notice of withdrawal totheUnion.. and that Ana Aguillar, in 1983, had askedabout getting out of the Union (1:253-254). ApparentlyLayton never typed such a letter. It is clear that neitherAguillar nor Nobles never followed through. The partiesstipulated to the authenticity of General Counsel's Exhib-it3 and that it is a list of 101 employees from whomPluss-Tex, as of 2 June, was deducting union dues andforwarding such dues to the Union (1:15-16). Aguillar isthe first name on page one, and Nobles is named on thesecond page of the the three-page list. Layton did nottestify that she reported Nobles' requests to management,and Pilgrim did not testify that he heard of this matterbefore 26 June. I attach no weight to the evidence con-cerning Aguillar and Nobles.Personnel Manager Meek did not testify that he passedthe reports of his personnel clerks on to Pilgrim at anytime, particularly before 26 June, nor did Pilgrim so tes-tify.Pilgrim testified that the union business agents were"persistently" trying to sign up employees, and he speci-fied seeing, and talking to, Union Representative ShaunAguirre the week of 10 June (1:90-93). Aguirre crediblytestified that the last time he was at the plant was in May(1:259).Union Representative Lewis also testified that 31May was the last day he and Aguirre were at the plant(1:67). 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAs Lewis explained, before the CBA expired, theunion representatives had free access to the plant, onproper notice on their arrival to management, to conferwith employees about grievances and signing authoriza-tion cardsduring their nonworking time (1:68-70). PlantManagerWoods testified that the union agents had "fullrun" of the plant (1:114).There is no dispute that a big percentage of the em-ployees speak Spanish and are Spanish surnamed. Lewisestimatesthe number at over 60 percent (1:71, 78).'3PersonnelManager Meek testified that none of the au-thorization cards that the Union had turned in were inSpanish, but were English only, and that most of the em-ployeeswho speak Spanish speak only that language(1:165, 168).Union Organizer Aguirre identified 53 authorizationcards that the Union solicited in May that were neverturned over to Pluss-Tex or to Respondent (1:260, 266;G.C. Exh. 11). Aguirre confirms that some of the cardsare inSpanish, but most are in English (1:260, 264). TheGeneral Counsel properly counts these cards in deter-mining thenumber of unit employees represented by theUnion.2.Unilateral changesThere is no dispute that Respondent made certain uni-lateral changes after it took over operation of the planton 3 June. Thus, the pleadings establish that in June Re-spondent unilaterally granted employees a 15-cent-an-hour wage increase and implemented a new retirementprogram for them.' aOn 4 August, also without bargaining with the Union,Respondent instituted a second shift.15 There is no ev-dience that any new job classifications or skills wereadded by the creation of the second shift. Plant ManagerElrayWoods testifiedthe installationof the day shiftcaused the startingtime of the day shift to be movedback from about 6:50 a.m. to about 7:50 a.m. (1:29-31).For the startuptrainingprocess of about 3 months, thepresence of the new shift reduced the hours (number notdisclosed)worked by the day shift (1:32-33). And beforethe second shift was installed, the day shift worked someovertime hours (1:34).There is no evidence that Respondent notified employ-ees at the time it assumed operating the plant on 3 June,or when it closed the purchase on 14 June, that it con-templated any changes in their terms and conditions ofemployment.Because the impact on employees by these unilateralchanges was either beneficial (wage increase) or adverse(changingshift start times significantly, reducing hoursfor 3 months, and eliminating overtime), I shall find themto be unlawful if I find that Respondent illegally refusedto recognize and bargain with the Union.3.Successor employer factorsElray Woods was plant manager under Pluss-Tex, andhe retained that position when Respondent assumed op-eration of the facility on 3 June (1:21-22). Indeed, Re-spondent hired en masseallPluss-Tex employees, bothsupervisory as well as rank-and-file (1:23-25).The parties stipulated that Respondent uses the sameequipment and some production process formerly utilizedby Pluss-Tex (1:27). This is in keeping with Pilgrim's tes-timony that Respondent purchased the plant, the inven-tory, and the equipment (1:86).Woods testified that essentially the same product isproduced as before-chill-packed chickens (1:25). Pil-grim testified that Respondent basically retained all ofPluss-Tex's customers, although Respondent now serv-ices some of them from its other plants (1:107, 108). Pil-grim testified that Respondent has expanded the numberof customers by 75 percent (1:106). This last item is relat-ed to Respondent's addition of a second shift in August(1:106).Control of the organization, as previously noted, iscentralized at Respondent's Pittsburg headquarters wherePilgrim personally sets Respondent's labor policies (1:97).Respondent also moved the Lufkin plant's payroll andaccounting function to Pittsburg as part of Respondent'scentralized system (1:96-97).164.Unit composition and majority statusThe parties dispute theunion placementof certain em-ployees.This issue bears on the question of majoritystatus.Computation of the number of all unit employees atthe plant in June must begin with the testimony of Per-sonnelManagerMeek and the ethnic analysis reports heprepared as of the last (workday) of each month (1:201,219-220).The June report reflects thatstatus as ofFriday, 28 June (1:201; G.C. Exh. 2). The parties rely onthe June reportinmakingtheir contentions.However,theMay report reflects thestatus asof Friday, 31May.' 7 That also would have been the last workdaybefore Monday, 3 June, when Respondent assumed oper-ation of the plant. Thus, the report for 31 May would bemuch closer to the 3 June date than the 28 Junereport.' 8 On the other hand, the latter is much closer tothe 26June meetingdate of the parties when Respondentannounced that it would not recognize or bargain withLocal 547.1919Union Organizer Shaun Aguirre confirms that the number of em-ployees is large although he does not know the percentage (1265)14Although counsel for the General Counsel represents that the dateof these changes was 28 June(Br at 4), the specific date is not disclosedin the record.15Respondentcontends that the second shift doubled the work force(Br. at 4,6).Counsel for the General Counsel asserts that Respondenthired 250 employees for the new shift (Br. at 4) There is no record evi-dence reflecting even the approximate number of employees hired for thesecond shift.16 Respondent still needs at least a payroll clerk in Lufkin, for Person-nelManager Meek testified that witness Nora Layton serves as the pay-roll clerk (1 165) Layton also is a personnel clerk (1 252)17The report itself states"May, 1985" without giving the exact date(G C Exh9)Based on Meek's testimony,however,it is clear that itwould be as of the last workday, or Friday, 31 May18 Italsowould be closer to the date of 29 May when, asalleged incomplaint par. 10, the Union requested Respondent to bargain19 Complaint par I I that Respondent violated Sec 8(a)(5) "Commenc-ing on or about June 26" by refusing to recognize and bargain with theUnion PILGRIM INDUSTRIESIn any event, there is very little differance, and a dif-ference of only one in the total (323 for May and 322 forJune). In the disputed categories there also are onlyslight differences: sanitation (24 employees for May, 23for June); nonlabor (11 employees for May, 14 for June).All parties agree that the 18 maintenance employeesmust be excluded.20 If we use, as the parties have, theJune report, that brings the total of hourly employees to304.The General Counsel would exclude, and the Re-spondent would include, the 23 sanitation employees (de-partment 40) and the 14 nonlabor employees (department45).There are 2 other disputed categories, 2 quality con-trol employees, and 20 part-time employees. The GeneralCounsel would exclude these, and the Respondent wouldinclude them. The 20 part-time employees are not includ-ed in the number of hourly employees (1:218).Of the four disputed classifications, the group of part-time employees can be resolved immediately. PersonnelManager Meek testified that the part-time employees ac-tually are classified as casual employees because theyhave no regular hours, work no designated days, receiveno benefits other than the hourly pay for the classifica-tion of work they do when they actually work, and themembers of the 20 are not always the same (1:217-218).As explained by Union Representative Allen R. Lewis,who has serviced the contract since about 1970, theUnion agreed that Pluss-Tex could hire up to about 20employees on a daily basis to fill in for absentees and tokeep the regular employees from being disciplined, andthat they were not to be considered in the unit (1:50, 51).Meek testified that he does not count these casual em-ployees in his reports (1:218). I shall exclude them aswell. This leaves the total unchanged at 304.Meek testified that although the quality control em-ployees previously were counted in the nonlabor group(department 45), since sometime in 1983 they, being onlytwo employees, have been counted separately (1:175,200-201). That raises the employees total to 306. Howev-er,Union Representative Lewis credibly testified that theUnion agreed about 6 years ago to remove the two qual-ity control employees from the unit so they could attendsupervisory meetings (1:54-55, 72).21 Based on this histo-ry of exclusion, I shall leave the quality control employ-ees out of the unit. That returns the number to 304.PlantManager Woods testified that the sanitation em-ployees come in after the production employees leaveand they clean the plant, sanitize it, and prepare it forthe next day's chicken kill (1:109, 122-123). He considersthem part of production and in the unit (1:35, 120, 161).Union Representative Lewis testified that the sanitationemployees were never treated as being part of the CBAand that the Union never represented them, but there isno evidence that this was by virtue of a mutual under-standing.Woods (1:36, 112-113) and Personnel Manager Meek(1:174, 199, 203-206) testified that the 14 employees20 Both reports(May andJune)reflect the same total of 18 mainte-nance employees.The expiredcontract excludes maintenance employees(G.C. Exh. 4).21Lewis testified that,beforethe mutually agreed exclusion,the qual-ity controlemployees were included(1:54, 72-73, 272).249listed in department 45, nonlabor, are garbage truckdriv-ers, janitors, general laborers, water treatment employ-ees, and an employee who sweeps up feathers.22 Lewistestified that the Union has never represented these em-ployees (1:54, 272). As with the sanitation employees,however, there is no evidence that this was the result ofan agreement with Pluss-Tex or a mutual (or even unilat-eral)misunderstanding.The General Counsel argues that even if the figure forthe bargaining is left at 30623 the Union still enjoyed ma-jority status by virtue of the 101 employees on checkoff,plus the additional 53 employees signed in May, makinga total signed of 154 (Br. at 10). That number, 154, isslightly more than a majority of the unit total of 306.At this point I need not resolve the unit placement ofthe sanitation employees and the nonlabor employees.B. Analysis and Conclusions1.Applicable legal principlesThe test for determining successorship is whetherthere is substantial continuity in the employing enter-prise.24Where there is such a continuity, the presump-tion of majority status by the union under the predeces-sor, such as established by a collective-bargaining agree-ment as here, is not affected by a change in ownership.25The traditional factors used in making this determina-tion are: (1) business operations, (2) plant, (3) work force,(4) jobs and working conditions, (5) supervisors, and (6)machinery, equipment, and methods of production.26Whether considered as part of the business operationsfactor or as an independent criterion, continuity of sup-pliers and customers also has been weighed in determin-ingcontinuity in the employing industry.27And inmaking the determination, it is immaterial that the newemployer purchased only the assets of the predecessoremployer.28Fall River Dyeing Corp.; Grico Corp.,supra.To preserve stability in bargaining, there is a presump-tion that the union with which the predecessor had acollective-bargaining agreement continues to retain ma-joritystatus.29Arising from the CBA, this presumptionof majority status attaches regardless of whether theoriginal bargaining relationship followed Board certifica-22 The "non labor" classification apparentlyisa term designating em-ployees who are not involved in direct labor jobs of killing and process-ing chickens.23 If the May figures are used,the total would be 305 (323 less the 18maintenanceemployees).24NLRB Y. Burns Security Services,406 U.S. 272 (1972);Grico Corp.,265 NLRB 1344, 1345 (1982), enfd. 730 F.2d 767 (9th Cir. 1984).25Grico Corp.,supra.2eFall River Dyeing Corp.,272 NLRB 839, 839-840 (1984), enfd. 775F.2d 425, 428 (1st Cir. 1985);Grico Corp.,265 NLRB 1344, 1345 (1982),enfd. 730 F.2d 767 (9th Cir. 1984).27 Id.28 Physical assets do not pass free of any legal liens they may be bur-dened with,and as an experienced businessman,Pilgrimwould knowthat.Similarly, if successorship attaches, then the duty to recognize andbargain with the bargaining representative serves as a kind of lien on thepurchase.29Landmark International Trucks,257 NLRB 1375, 1383 (1981), enf.denied on other grounds 699 F.2d 815, 817(6th Cir.1983). 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtionS° or voluntary recognition by the employer.31 Fora certifiedunion,the presumption is irrebuttable for Iyear following its certification, and rebuttable thereafter.Thomas Industries,supra.With a union voluntarily recog-nized by the employer, the initial presumption is irrebut-table for onlya reasonabletime, after which the pre-sumptionbecomes rebuttable.Tajon Inc.,269 NLRB 327(1984).Where the factors to be reviewed in successorshipcases have been considered and a conclusion reachedthat the purchasing employer isa Burnssuccessor, theobligation to bargain with the representative of its prede-cessor's employees attaches by operation of law.Land-mark,supra;Harley-DavidsonCo.,273NLRB 1531(1985). Even so, the presumption of a majoritystatus is arebuttable one.Harley-Davidson,supra.A successor em-ployer may overcome that presumption by demonstrat-ingS2either (1) that the bargaining representative nolonger enjoys majority support on the date of the em-ployer's refusal to bargain, or (2) it has a good-faith andreasonably grounded doubt of theunion's continued ma-jority support.Sofco, Inc.,268 NLRB 159, 160 (1983);Grico Corp.,supra at 1346.Stated differently, the established rule is that an em-ployer may withdraw recognition if it demonstrates, onthe date of withdrawal and in a context free of unfairlabor practices, that the union (1) in fact hadlost its ma-jority status, or (2) that the withdrawal was predicatedon a reasonable doubt, based on objective considerations,of the union's majoritystatus.Master Slack Corp., 271NLRB 78, 84 (1984);Abbey Medical/Abbey Rents, Inc.,264 NLRB 969 (1982), enfd. mem. 709 F.2d 1517 (9thCir. 1983).The employer's burden is a "heavy one,"DistributionServicesWest,262 NLRB 764, 772 (1982), for the evi-dence must be "clear, cogent, and convincing."Hutchin-son-Hayes International,264 NLRB 1300, 1304 (1982);Forbidden City Restaurant v. NLRB,736 F.2d 1295, 1297(9th Cir. 1984). This is a "high standard of proof," whichrequires more than unfounded speculation of a subjectivestate of mind.Hutchinson-Hayes,supra.Moreover, evidence of dissatisfaction with the union,to be of any significance,mustcome from the employeesthemselves, not from the employer on their behalf.Mont-gomeryWard & Co.,210 NLRB 717 (1974). This doesnot mean that at trial the employer is required to call theemployeesaswitnessesand elicit the testimony fromthem directly.Sofco,supra at fn.9;Naylor, Type & Mats,233 NLRB 105, 107-108 (1977). An employer may relyonly on quotedcommentsof the employees, but not onself-serving general assertions by the employer that in itsopinion the employees did not support the union.Sofco,supra at fn. 10.90Thomas IndustriesvNLRB,687 F 2d 863, 864-865(6th Cir 1982),Guerdon Industries,218 NLRB 658 (1975)31Landmark,supraThe Board has overruledLandmarkon anotherpoint not material hereHarley-DavidsonCo, 273NLRB 1531 (1985)33 The burden is on the successor employer, for the union is not re-quired to substantiate anew its majority statusAircraftMagnesium,supraat 13462.Discussion and conclusionsa. SuccessorshipApplying the foregoing principles, I find that, by oper-ation of law, Respondent became the successor of Pluss-Tex when it assumed operation of the Lufkin plant on 3June.33 Practically every factor to be considered com-pels that conclusion. At the time of the transfer in earlyJune everything and everyonepassed en masse to Re-spondent. So far as the record indicates, not a singleminute of production was lost in the changeover to Re-spondent.There were some changes in the business operation,but these were principally in administrative functions,which, as the record shows, had no impact on the bar-gaining unit. The eventual addition of a second shift andmore customers simply enhanced the security of the em-ployees' jobs. As phrased by the court inNLRB v. FallRiver Dyeing Corp.,775 F.2d 425 429 (1st Cir. 1985):The critical inquiry is whether any changes in oper-ationhave significantly altered the employees'working conditions, the employment relationship,and correspondingly, the employees' expectationsand needs with regard to representation.There were no such changes here. Accordingly, I findthatPluss-Tex's obligation to bargain with the Unionpassed to Respondent when the latter became theformer's successor-in-law at the Lufkin plant.We turn now to consider whether Respondent carriedits burden of showing that it was justified in refusing torecognize and bargain with the Union.b.Majority statusAs to the second option (good-faith doubt), I find thatRespondent's showing of objective considerations was in-sufficient to support a good-faith doubt.Most of thecommentssupervisors or other witnesses heard were nomore thancriticisms(union agentswanted dues so theycould pay off car and house notes) having nolegal sig-nificance because they failed to express a desire not to berepresented by the Union. Of those whoexpressed adesire to withdraw from the Union, the number is verysmall.However, if the combination of only a third of Re-spondent's employees being on dues checkoff, with su-pervisory observations in May thatunion business agentsappeared to be unsuccessfulin persuadingemployees tosign cards, is sufficient to support a good-faith doubt byRespondent that Local 540 represented a majority of theunit,then the burden would pass to the General Counselto prove that on the critical date of refusal to recognize(26 June) the Union in fact represented a majority of theemployees in the unit.34 In our case the General Counselmade that demonstration.33My conclusion would be the same even if the critical date is 14 Junewhen the sale/purchase was closed and the title to the properties soldpassed to Respondent$4 Landmark InternationalTrucks v NLRB,699 F2d 815, 819(6thOr1983) PILGRIM INDUSTRIES251Because the Union (by either presumption or fact) rep-resented a majority of unit employees on 26 June, I findthat, as alleged, Respondent violated Section 8(a)(5) ofthe Act by refusing to recognize and bargain with Local540.shall not order Respondent to rescind any of the unilat-eral changes that, as described, it has made.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed35c.Unilateral changes unlawfulIf Respondent's refusal to recognize and bargain hadbeen lawful, then the unilateral changes would have beenpermissible.Master Slack Corp.,271 NLRB 78, 85 (1984).Because Respondent's refusal to recognize and bargainwith the Union was unlawful, the unilateral changeswere illegal.PeatMfg.Co.,251NLRB 1117 at fn. 4(1980), enfd. mem. 673 F.2d 1339 (9th Cir. 1982).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin themeaning ofSection 2(2), (6), and (7) of theAct.2.Local 540 is a labor organization within the mean-ing of Section 2(5) of the Act.3.On 3 June 1985 Respondent became the successoremployer to the employees in the bargaining unit de-scribed below.4.The following employees constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production employees at the Employer's Lufkin,Texas, plant; excluding all maintenance employees,truck drivers, office clerical employees, guards,watchmen, assistant managers, foremen, foreladiesand all other supervisors as defined in the Act.5.At all times material Local 540 has been the exclu-sive collective-bargaining representative of all the em-ployees in the unit described above for the purposes ofcollective bargaining within the meaning of Section 9(a)of the Act.6.By refusing on and after 26 June 1985 to recognizeand bargain with the Union, Respondent has violatedSection 8(a)(5) and (1) of the Act.7.By unilaterally, without consulting the Union, grant-ing unit employees a 15-cent-per-hour pay increase andinstalling a new employee retirement plan, all in June1985, and by instituting a second shift on 4 August 1985,Respondent has violated Section 8(a)(5) and (1) of theAct.8.The unfair labor practices affect commerce withinthe meaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has committed theunfair labor practices as alleged, I shall order it to ceaseand to take affirmative action designed to effectuate thepolcies of the Act.Nothing shall be construed as requiring Respondent torescind the pay increase granted employees in June 1985.As the General Counsel asserts that the Union, consider-ing (all) the unilateral changes as, beneficial to the em-ployees, does not seek rescission (Br. at 7), and becausetheUnion has adopted the General Counsel's brief, IORDERThe Respondent, Pilgrim Industries, Inc., Lufkin,Texas, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to recognize and bargain with Local 540as the exclusive bargaining representative of all the em-ployees in the unit described below, and by making uni-lateral changes without notifying and bargaining withLocal 540.(b) In any like or relatedmanner interferingwith, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognize and, on request, bargain with the Unionas the exclusive representative of the employees in thefollowing appropriate unit concerning terms and condi-tions of employment and, if an understanding is reached,embody the understanding in a signed agreement:All production employees at the Employer's Lufkin,Texas, plant; excluding all maintenance employees,truck drivers, office clerical employees, guards,watchmen, assistant managers, foremen, foreladiesand allother supervisors as defined in the Act.(b)Post at its Lufkin, Texas plant copies of the at-tached noticemarked "Appendix."36 Copies of thenotice, on forms provided by the Regional Director forRegion 16, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply. For the purpose of determining orsecuring compliance with this Order, the Board, or anyof its authorized representatives, may obtain discoveryfrom the Respondent, its officers, agents, successors, orassigns,or any other person having knowledge concern-ing any compliance matter, in the manner provided bythe Federal Rules of Civil Procedure. Such discoveryshall be conducted under the supervision of the Unitedsa If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses36 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board." 252DECISIONS OF THE NATIONALLABOR RELATIONS BOARDStates court of appeals enforcing this Order and may behad upon any matter reasonably related tocompliancewith this Order, as enforced by the court.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to recognize and bargain withLocal 540 as the exclusive bargaining representative ofall the employees in the unit described below.WE WILL NOTunilaterallychange yourwages, hours,or other termsand conditionsof employment withoutnotifyingand bargainingwith Local 540.WE WILL NOTin any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL, onrequest,bargain with United Food andCommercialWorkersUnion,Local 540, AFL-CIO,CLC and putinwriting and sign any agreementreachedon termsand conditions of employment for our employ-ees in the bargaining unit:All production employees at the Employer's Lufkin,Texas, plant;excluding all maintenanceemployees,truck drivers, office clerical employees, guards,watchmen,assistantmanagers,foremen, foreladiesand all other supervisorsas defined in the Act.PILGRIM INDUSTRIES, INC.